            Case 2:89-sp-00312-RSM-DWC Document 163 Filed 09/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8       UNITED STATES OF AMERICA, et al.,              CASE NO. C70-9213 RSM

 9                    Plaintiffs,                       SUBPROCEEDING NO. 89-312 RSM

10             v.                                       ORDER GRANTING MOTION TO
                                                        WITHDRAW COUNSEL
11       STATE OF WASHINGTON, et al.,

12                    Defendants.

13

14            This matter is before the Court on the Motion for Leave to Withdraw Justin R. Kover as

15   Counsel for Nisqually Indian Tribe. Dkt. #161. 1 Therein, Nisqually Indian Tribe (“Nisqually”)

16   indicates that its tribal counsel of record, Justin R. Kover, left Nisqually’s employment in 2018.

17   Id. at 2. Nisqually is currently represented in this subproceeding by Jay Manning and Meghan

18   Gavin of Cascadia Law Group PLLC and in-house tribal counsel Nate Cushman. Nisqually

19   indicates that Mr. Kover has agreed to withdraw but has not cooperated in filing the necessary

20   documents with the Court. Id. Further, the Nisqually Tribal Council has passed a resolution

21   indicating that Mr. Kover is no longer Nisqually’s counsel. Dkt. #162 2 at 6.

22

23   1
         Dkt. #22,246 in Case No. C70-9213 RSM.
24   2
         Dkt. #22,247 in Case No. C70-9213 RSM.

     ORDER – 1
         Case 2:89-sp-00312-RSM-DWC Document 163 Filed 09/02/20 Page 2 of 2



 1         Accordingly, having reviewed the motion, the documents submitted in support, and the

 2   remainder of the record, the Court finds and ORDERS that the Motion for Leave to Withdraw

 3   Justin R. Kover as Counsel for Nisqually Indian Tribe (Dkt. #161) is GRANTED. The Clerk

 4   shall terminate Mr. Kover as counsel of record in this subproceeding. Nisqually remains

 5   represented by attorneys Jay Manning, Meghan Gavin, and Nate Cushman.

 6         Dated this 2nd day of September, 2020.

 7

 8

 9                                             RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
